DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated byt he manner in which the invention was made.
Claims 1, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grunnet-Jepson et al. (US 7095925) (Anders Grunnet-Jepson) in view of Kumagai et al. (US 20170168142) (Kaoru Kumagai).
Regarding Claim 1, Grunnet-Jepson discloses a photonic integrated circuit for transmitting and detecting light comprising: a light emitter configured to generate a transmit beam; [See Col 2, lines 51-59 and Col 4, lines 18-20]; a grating configured to direct the transmit beam towards the target object and receive the reflected beam from the target object [See Col 2, lines 51-59 and Col 4, lines 18-20];   
Grunnet-Jepson doesn’t explicitly disclose a light detector configured to detect a reflected beam that is reflected from a target object; and an optical router comprising a shared path port configured to guide the transmit beam to the grating and receive the reflected beam from the grating, the optical router further comprising an emitter port to receive the transmit beam from the light emitter and an detector port to guide the reflected beam to the light detector.
However Kumagai discloses a light detector configured to detect a reflected beam that is reflected from a target object [See Paragraphs 3, 34 and Figs. 1-2 examiner note, examiner rely on Grunnet-Jepson reference for optical element been grating], and an optical router comprising a shared path port configured to guide the transmit beam to the grating and receive the reflected beam from the grating [See Paragraphs 34 and Figs. 1-2 examiner note, examiner rely on Grunnet-Jepson reference for optical element been grating],  the optical router further comprising an emitter port to receive the transmit beam from the light emitter and an detector port to guide the reflected beam to the light detector [See Paragraphs 34 and Figs. 1-2 examiner note, examiner rely on Grunnet-Jepson reference for optical element been grating].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Grunnet-Jepson to add the teachings in Kumagai as above, to provide a system that perform setting of a measuring position at high speed is achieved. The measurement time is shortened. The ability to acquire the point cloud data without using a laser scanner and to acquire the point cloud data in a simple manner and at a low cost [See Kumagai Paragraph 80].
Regarding Claim 11, Grunnet-Jepson discloses wherein the photonic integrated circuit further comprises an array of gratings configured to direct transmission beams towards the target object and receive light reflected from the target object, each grating in the array transmitting and receiving light from the target object [See Col 2, lines 51-59 and Col 4, lines 18-20].
Regarding Claim 12, Grunnet-Jepson discloses wherein the photonic integrated circuit further comprises a plurality of optical routers with shared path ports, each optical router having one of the shared path ports connected to one of the array of gratings, each of the shared path ports transmitting the transmission beams and receiving light reflected from the target object [See Col 2, lines 51-59 and Col 4, lines 18-20)
Regarding Claim 13, Grunnet-Jepson discloses a lens to guide the transmission beams toward the target object and guide light reflected from the target object to the array of gratings [See Col 2, lines 51-59 and Fig. 1]
Regarding Claim 14, Grunnet-Jepson discloses wherein the transmit beam is separated into a plurality of transmit beams, each of the plurality of optical routers receiving one of plurality of transmit beams [See Col 2, lines 51-59 and Fig. 1].
Regarding Claim 15, Grunnet-Jepson doesn’t explicitly disclose control circuitry to generate distance values using the transmit beam and the reflected beam.
However, Kumagai discloses control circuitry to generate distance values using the transmit beam and the reflected beam [See Paragraphs 51 and Figs. 1-2].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Grunnet-Jepson to add the teachings in Kumagai as above, to provide a system that perform setting of a measuring position at high speed is achieved. The measurement time is shortened. The ability to acquire the point cloud data without using a laser scanner and to acquire the point cloud data in a simple manner and at a low cost [See Kumagai Paragraph 80].
Regarding Claim 16, Grunnet-Jepson discloses wherein the control circuitry is configured generate the distance values using phase or frequency differences between the transmit beam and the reflected beam [See Col 3, lines 4-7 and Fig. 1].
Regarding Claim 17, Grunnet-Jepson discloses a method for transmitting and detecting light using a photonic circuit, the transmit beam from the light emitter to a grating See Col 2, lines 51-59 and Col 4, lines 18-20], 
Grunnet-Jepson doesn’t explicitly disclose the optical router comprising an input port to receive the transmit beam from the light emitter and a shared path port to guide the transmit beam to the grating; directing the transmit beam to an object using the grating; receiving, using the grating, a reflected beam of light that is reflected from the object; and guiding, using the optical router, the reflected beam from the grating to a light detector, the reflected beam guided from the shared path port of the optical router to an output port that is coupled to the light detector.
However Kumagai discloses the optical router comprising an input port to receive the transmit beam from the light emitter and a shared path port to guide the transmit beam to the grating [See Paragraphs 34-39 and Figs. 1-2 examiner note, examiner rely on Grunnet-Jepson reference for optical element been grating ],  directing the transmit beam to an object using the grating; receiving, using the grating, a reflected beam of light that is reflected from the object grating [See Paragraphs 34-39 and Figs. 1-2 examiner note, examiner rely on Grunnet-Jepson reference for optical element been grating],   and guiding, using the optical router, the reflected beam from the grating to a light detector, the reflected beam guided from the shared path port of the optical router to an output port that is coupled to the light detector grating [See Paragraphs 34-39, 51 and Figs. 1-2 examiner note, examiner rely on Grunnet-Jepson reference for optical element been grating].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Grunnet-Jepson to add the teachings in Kumagai as above, to provide a system that perform setting of a measuring position at high speed is achieved. The measurement time is shortened. The ability to acquire the point cloud data without using a laser scanner and to acquire the point cloud data in a simple manner and at a low cost [See Kumagai Paragraph 80].
Regarding Claim 18, Grunnet-Jepson discloses wherein the grating outputs the transmit beam towards a lens that directs the transmit beam towards the object [See Col 2, lines 51-59 and Fig. 1].
Regarding Claim 20, Grunnet-Jepson discloses generating a distance value by comparing phase or frequency differences between the transmit beam and the reflected beam [See Col 3, lines 4-7 and Fig. 1].
Claims 8-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grunnet-Jepson et al. (US 7095925) (Anders Grunnet-Jepson) in view of Kumagai et al. (US 20170168142) (Kaoru Kumagai), and further in view of Bruele et al. (US 6847437) (Christine Bruel)
Regarding Claim 8, Grunnet-Jepson and Kumagai don’t explicitly disclose wherein the router is an 2×2 optical coupler comprising a first input port, a second input port, a first output port, and a second output port, wherein the emitter port is the first input port and the detector port is the second input port, and wherein the shared path port is the first output port.
However, Bruel discloses wherein the router is an 2×2 optical coupler comprising a first input port, a second input port, a first output port, and a second output port, wherein the emitter port is the first input port and the detector port is the second input port, and wherein the shared path port is the first output port [See Col 5, lines 33-50 and Fig. 1].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Grunnet-Jepson and Kumagai to add the teachings in Bruel as above, to provide an optical and electronic system that minimiz the optical noise and the electronic noise [See Bruel abstract].
Regarding Claim 9, Grunnet-Jepson discloses wherein the second output port is an additional shared path port that is connected to an additional grating [See Col 2, lines 55-59 and Fig. 1].
Regarding Claim 10, Grunnet-Jepson discloses wherein the additional shared path port is configured to transmit the transmit beam to the additional grating and receive reflected light from the additional grating, the reflected light being light reflected from the target object grating [See Col 2, lines 51-59, Col 4, lines 18-20 and Fig. 1].
Regarding Claim 19, Grunnet-Jepson and Kumagai don’t explicitly disclose wherein the optical router is one of: a spatial mode multiplexer, a 2×2 coupler, or an optical circulator.
However, Bruel discloses wherein the optical router is one of: a spatial mode multiplexer, a 2×2 coupler, or an optical circulator [See Col 5, 45-48 and Fig. 1].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Grunnet-Jepson and Kumagai to add the teachings in Bruel as above, to provide an optical and electronic system that minimiz the optical noise and the electronic noise [See Bruel abstract].
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Grunnet-Jepson et al. (US 7095925) (Anders Grunnet-Jepson) in view of Kumagai et al. (US 20170168142) (Kaoru Kumagai), and further in view of Bruele et al. (US 6847437) (Christine Bruel), and further in view of Uhlhorn et al. (US 20060210214) (Brian L.  Uhlhorn).
Regarding Claim 2, Grunnet-Jepson, Kumagai and Bruel don’t explicitly disclose wherein the optical router is a spatial mode multiplexer
However, Uhlhorn discloses wherein the optical router is a spatial mode multiplexer [See Paragraphs 41-46].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Grunnet-Jepson, Kumagai and Bruel to add the teachings in Uhlhorn l as above, to provide multiplexing and de-multiplexing functions in a space saving circuit structure with a reduced number of necessary optical fiber connections to optimize optical performance and reliability. [See Uhlhorn Paragraph 9].
Regarding Claim 3, Grunnet-Jepson, Kumagai and Bruel don’t explicitly disclose wherein the transmit beam and the reflected beam are different transverse modes of light.
However, Uhlhorn discloses wherein the transmit beam and the reflected beam are different transverse modes of light [See Paragraphs 27-47 and Fig. 3].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Grunnet-Jepson, Kumagai and Bruel to add the teachings in Uhlhorn l as above, to provide multiplexing and de-multiplexing functions in a space saving circuit structure with a reduced number of necessary optical fiber connections to optimize optical performance and reliability. [See Uhlhorn Paragraph 9].
Regarding Claim 4, Grunnet-Jepson, Kumagai and Bruel don’t explicitly disclose wherein the grating is configured to transmit the transmit beam that is in a first transverse mode.
However, Uhlhorn discloses wherein the grating is configured to transmit the transmit beam that is in a first transverse mode [See Paragraphs 27-47 and Fig. 3].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Grunnet-Jepson, Kumagai and Bruel to add the teachings in Uhlhorn l as above, to provide multiplexing and de-multiplexing functions in a space saving circuit structure with a reduced number of necessary optical fiber connections to optimize optical performance and reliability. [See Uhlhorn Paragraph 9].
Regarding Claim 5, Grunnet-Jepson, Kumagai and Bruel don’t explicitly disclose wherein the grating is configured to receive the reflected beam that is in a second transverse mode.
However, Uhlhorn discloses wherein the grating is configured to receive the reflected beam that is in a second transverse mode [See Paragraphs 27-47 and Fig. 3].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Grunnet-Jepson, Kumagai and Bruel to add the teachings in Uhlhorn l as above, to provide multiplexing and de-multiplexing functions in a space saving circuit structure with a reduced number of necessary optical fiber connections to optimize optical performance and reliability. [See Uhlhorn Paragraph 9].
Regarding Claim 6, Grunnet-Jepson, Kumagai and Bruel don’t explicitly disclose wherein the spatial mode multiplexer is configured to guide the transmit beam in a first transverse mode from the emitter port to the shared path port.
However, Uhlhorn discloses wherein the spatial mode multiplexer is configured to guide the transmit beam in a first transverse mode from the emitter port to the shared path port  [See Paragraphs 27-47 and Fig. 3].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Grunnet-Jepson, Kumagai and Bruel to add the teachings in Uhlhorn l as above, to provide multiplexing and de-multiplexing functions in a space saving circuit structure with a reduced number of necessary optical fiber connections to optimize optical performance and reliability. [See Uhlhorn Paragraph 9].
Regarding Claim 7, Grunnet-Jepson, Kumagai and Bruel don’t explicitly disclose wherein the spatial mode multiplexer is configured to guide the reflected beam in a second transverse mode from the shared path port to the detector port.
However, Uhlhorn discloses wherein the spatial mode multiplexer is configured to guide the reflected beam in a second transverse mode from the shared path port to the detector port [See Paragraphs 27-47 and Fig. 3].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Grunnet-Jepson, Kumagai and Bruel to add the teachings in Uhlhorn l as above, to provide multiplexing and de-multiplexing functions in a space saving circuit structure with a reduced number of necessary optical fiber connections to optimize optical performance and reliability. [See Uhlhorn Paragraph 9].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487